Citation Nr: 1022479	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  09-07 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease and spondylosis.  

2.  Entitlement to an effective date earlier than February 
21, 2003, for the grant of service connection for bipolar 
disorder.  

3.  Entitlement to an effective date earlier than January 22, 
2008, for the grant of a total disability evaluation based 
upon individual unemployability due to service-connected 
disabilities (TDIU).  

4.  Entitlement to an effective date earlier than January 22, 
2008, for the grant of Eligibility to Dependents Educational 
Assistance (DEA) under 38 U.S.C.A. § Chapter 35. 

5.  Entitlement to an initial evaluation in excess of 70 
percent for bipolar disorder.




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to December 
1970.

An August 2007 rating determination granted service 
connection for bipolar disorder with secondary depression and 
psychotic features and assigned a 70 percent disability 
evaluation with an effective date of February 21, 2003.  In 
February 2008, the Veteran filed a notice of disagreement 
with the assigned disability evaluation and effective date.  
In January 2009, a statement of the case was issued, and in 
February 2009 the Veteran filed a substantive appeal.  

A July 2008 rating determination granted a TDIU rating and 
basic eligibility for DEA, each effective from January 22, 
2008.  In August 2008, the Veteran filed a notice of 
disagreement with the January 22, 2008, effective dates.  A 
statement of the case was issued in June 2009.  In July 2009, 
the substantive appeal was received.  

In a September 2008 rating determination, the RO denied 
service connection for degenerative disc disease and 
spondylosis.  In November 2008, the Veteran, through his 
attorney, filed a notice of disagreement with the September 
2008 denial.  Following the issuance of a statement of the 
case in May 2009, the Veteran perfected his appeal on this 
issue in June 2009.  

The Board notes, as discussed in greater detail below, that 
in his February 2008 notice of disagreement, the Veteran and 
his attorney raised the issue of clear and unmistakable error 
(CUE) in the January 1971 rating determination which denied 
service connection for a nervous condition.  They indicated 
that the grant of service connection for a psychiatric 
disorder should be December 11, 1970, the date after his 
discharge.  In the August 2008 notice of disagreement for the 
effective dates of the TDIU and DEA benefits, the Veteran, 
through his attorney, again noted that the Veteran had 
claimed CUE in the January 1971 rating determination.  In the 
Board's view, this is a new claim which is not in appellate 
status, but it may be inextricably intertwined with all the 
above issues except for the claim of service connection for 
degenerative disc disease and spondylosis.  

The  issue of CUE in the January 1971 rating determination 
which denied service connection for a nervous condition has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

Moreover, as discussed below, because the Board considered 
the CUE issue to be inextricably intertwined with the various 
effective date issues before the Board on appeal, the Board 
will remand most of the issues on appeal for adjudication of 
the CUE issue.  The issues of entitlement to an earlier 
effective date for the grant of service connection for 
bipolar disorder, for the grant of a TDIU, and for the grant 
of DEA under 38 U.S.C.A. § Chapter 35, and entitlement to an 
initial evaluation in excess of 70 percent for bipolar 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the Department of Veterans Affairs 
Regional Office. 


FINDING OF FACT

In a March 2010 letter, the Veteran's attorney indicated that 
the Veteran wished to withdraw the claim of service 
connection for degenerative disc disease and spondylosis.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, as 
it relates to the issue of service connection for 
degenerative disc disease with spondylosis, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing or in testimony at a hearing.  38 C.F.R. § 20.204.  
The Veteran's attorney, in a March 2010 letter, indicated 
that the Veteran wished to withdraw his claim of service 
connection for degenerative disc disease and spondylosis.  
Hence, there remains no allegation of error of fact or law 
for appellate consideration concerning this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to this issue and it is dismissed without 
prejudice as it relates to this issue.


ORDER

The appeal, as to the issue of service connection for 
degenerative disc disease and spondylosis, is dismissed.


REMAND

As it relates to the issues of entitlement to an effective 
date earlier than February 21, 2003, for the grant of service 
connection for bipolar disorder; entitlement to an effective 
date earlier than January 22, 2008, for the grant of a TDIU; 
entitlement to an effective date earlier than January 22, 
2008, for the grant of DEA under 38 U.S.C.A. § Chapter 35; 
and entitlement to an initial evaluation in excess of 70 
percent for bipolar disorder, the Board notes that the 
Veteran, in letters dated in January and August 2008, raised 
the issue of CUE with the denial of service connection for a 
nervous disorder in January 1971.  The Board finds that the 
CUE issue must thus be initially adjudicated by the RO prior 
to an appellate decision on the above listed issues, as a 
finding of CUE in the January 1971 rating action would either 
render moot or have a significant impact on the issues on 
appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered); cf. Flash 
v. Brown, 8 Vet App 332 (1995) (a reopened claim and clear 
and unmistakable error are different, mutually exclusive 
routes to the goal of determining an effective date).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the issue of 
whether the January 1971 rating action 
that denied service connection for a 
nervous condition was clearly and 
unmistakably erroneous.

If the RO finds no CUE in the January 
1971 rating action, it must notify the 
Veteran and his attorney of the 
determination and of his appellate 
rights. The appellant and his attorney 
are hereby reminded that to obtain 
appellate jurisdiction over an issue not 
currently in appellate status, the 
Veteran must initiate an appeal by timely 
filing a notice of disagreement and, 
after the issuance of a statement of the 
case, perfect any appeal by filing a 
timely substantive appeal.

While the RO must furnish the appellant 
the appropriate time period in which to 
do so, the Veteran should perfect an 
appeal on any CUE issue, if desired, as 
soon as possible to avoid unnecessary 
delay in the consideration of the appeal.


The RO must retain the claims folder 
until the Veteran perfects an appeal on 
any CUE issue, or the date upon which the 
time period for doing so expires, 
whichever occurs earlier.

2.  After completing any additional 
development deemed necessary, the AOJ 
should readjudicate the intertwined 
claims of entitlement to an effective 
date earlier than February 21, 2003, for 
the grant of service connection for 
bipolar disorder; entitlement to an 
effective date earlier than January 22, 
2008, for the grant of a TDIU; 
entitlement to an effective date earlier 
than January 22, 2008, for the grant of 
DEA under 38 U.S.C.A. § Chapter 35; and 
entitlement to an initial evaluation in 
excess of 70 percent for bipolar 
disorder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


